254 S.W.3d 903 (2008)
Lashea Marie RENNEKE-ISING, Respondent,
v.
Eugene Michael ISING, Jr., Appellant.
No. ED 90173.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
Nathan Harry Goldberg, Saint Louis, MO, for Respondent.
Mary Jones Lake, Hillsboro, MO, for Appellant.
*904 Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Husband, Eugene Michael Ising Jr., appeals from the judgment of dissolution of his marriage to wife, Lashea Renneke-Ising.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. The parties, however, have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).